DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-8-2022 has been entered.  Claims 1-3, 5-6,11-12, 16-17, and 20 were amended.  Claims 4, 10, and 18 were cancelled.  Claims 1-3, 5-9, 11-17, 19-21 are pending and examined in this action. 
Claim Objections
Claim 1  objected to because of the following informalities:  in Claim 1, “the first leading edge” of line 24 should be “the first tooth leading edge.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-17, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, “a corresponding front face” of line 29 is indefinite.  In line 19, “a flat front face” of the guide tabs is introduced.  Is the corresponding front face the same structure as the flat front face?  As best understood, these two terms define the same structure, and should be claimed with a single term.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, “at least one toothed leading edge,” in line 3, is indefinite as it is contradictory to the claim requiring a first toothed leading edge and a second toothed leading edge.  The examiner suggests simply introducing a first toothed leading edge and a second toothed leading edge. The claims were examined as best understood.  Appropriate correction is required.
In re Claim 6, “wherein the skin protector is arranged as an attachment skin protector that is releasably attachable to the cutting head” is indefinite.  It is unclear if the is limitation is referring to the at least one snap on element introduced in Claim 1, or is the claim claiming an additional structure that is releasably attachable to the cutting head.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 20, “at least one toothed leading edge,” in line 3, is indefinite as it is contradictory to the claim requiring a first toothed leading edge and a second toothed leading edge.  The examiner suggests simply introducing a first toothed leading edge and a second toothed leading edge. The claims were examined as best understood.  Appropriate correction is required.
In re claim 1, “a corresponding front face” of line 28 is indefinite.  In line 17, “a flat front face” of the guide tabs is introduced.  Is the corresponding front face the same structure as the flat front face?  As best understood, these two terms define the same structure, and should be claimed with a single term.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 12, 15-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,107,207 to Muros in view of US 2,734,266 to Schreyer.

In re Claim 1, Muros teaches a cutting head for a hair cutting appliance (see e.g., Figs. 1-4), the cutting head comprising: 
a blade set (see Figs. 1-4, # fixed blade #22 and moving blade #25) comprising a stationary blade (see Fig. 1-5, #22) and a cutter blade (see Figs.1-4, movable blade #25) each including at least one toothed leading edge jointly defined by respective teeth of the stationary blade and the cutter blade (see Figs. 1-5, #22/25), the teeth of the stationary blade and the cutter blade extending lengthwise in a longitudinal direction outwards from the appliance (see Figs. 1-4), 
a skin protector (see Fig. 1-4, #13) comprising a plurality of guide tabs (see Figs. 1. #13) that extend lengthwise in the longitudinal direction and are longitudinally aligned with the teeth of the stationary blade (see Figs. 1-5, #13 in view of #22);
wherein the stationary blade further comprises a front face at the teeth thereof that extends in the longitudinal direction (top surface of #22 – see Figs. 3-4), the front face of the stationary blade being arranged to face a user's skin (see Figs. 1-4, the front face of #22 faces a user’s skin), when in operation, 
wherein the cutter blade is at least partially arranged at a rear face of the stationary blade facing away from the front face of the stationary blade at the teeth of the stationary blade (the blade #25 is arranged “below” at a rear face of blade #22 and facing away from the front face of blade #22 at the teeth -see Figs. 3-4), 
wherein the cutter blade can be reciprocally moved with respect to the stationary blade to cut hair (see Pg. 1, second column, ll. 40-55 teaching a motor for oscillating and Pg. 2, first column, ll. 42-73),
wherein the guide tables extend straight lengthwise outwards in the longitudinal direction beyond the teeth of the stationary blade thereby providing a flat face that extends lengthwise outward (see annotated Fig. 4, below) 
wherein the front face of the stationary blade is formed of two planes that are inclined toward the cutter blade as each plane extends toward the skin protector (see annotated Fig. 3, below),
wherein the at least one toothed leading edge of the stationary blade and the cutter blade define a first toothed leading edge (see annotated Fig. 3, below) and a second toothed leading edge that is facing away from the first leading edge (see annotate Fig. 3, below), wherein the first toothed leading edge and the second toothed leading edge are longitudinally spaced from each other (see annotated Fig. 3, below), and wherein the plurality of guide tabs comprising a first plurality of guide tabs associated with the first tooth leading edge and a second plurality of guide tabs associated with the second toothed leading edge (see Figs. 1-4, teaching guide tabs on either ‘side” of the device associated with both cutting edges), 
wherein the rear face of the stationary blade faces a downward direction (the surface opposite of the face contacting surface of blade #22 faces a downward direction, i.e. away from the surface that contacts the user’s skin), 
wherein a corresponding front face of the first and second plurality of guide tabs is sloped in the downward direction as the corresponding front face of the first and second plurality of guide tabs extends away from the stationary blade (see annotated Fig. 3, below).  
 
    PNG
    media_image1.png
    697
    655
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    624
    668
    media_image2.png
    Greyscale


Muros does not teach wherein the skin protector forms a perimeter all the way around the stationary blade, and 
wherein the skin protector comprises at least one snap-on element that is adapted to a corresponding engagement portion of a housing region of the cutting head.

 

However, Schreyer teaches a skin protector that forms a perimeter all the way around the stationary blade (see Figs. 8 showing a guard with latch elements #48/49) and wherein a skin protector comprises at least one Snap-On element (see Fig. 8, #48/49; see also Fig. 10, #49/47 and Col 4, ll.10-15 teaching a frame of a resilient material for releasing the guard) that is adapted to a corresponding engagement portion of a housing region of the cutting head (see Fig. 10, #47). 

In the same field of invention, guards for hair trimming devices, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to modify the skin protector of modified Muros form a perimeter around the stationary blade and to have the guide tabs and the snap on element as taught by Schreyer.  Doing so is the use of a known technique to improve a similar device in the same way (see MPEP 2143, I, C).  This would allow the user to be able to quickly secure or release the guard to the shaver device, and would allow the user to replace the guard with a new guard.

In re Claim 2, modified Muros, for the reasons above in re Claim 1, teaches wherein the skin protector comprises the first and second plurality of guide tabs arranged in a corresponding row extending from a frame body (see Muros, Fig. 1, a row of #13 on either side of the device), wherein the guide tabs of the corresponding row alternate with spacing slots arranged therebetween that are aligned with respective tooth spaces arranged between the teeth of the stationary blade (see e.g., Fig. 1 of Muros, #13 with spacing between each tooth), and wherein the guide tabs are arranged longitudinally adjacent without overlap to longitudinal tips of the teeth of the stationary blade in a longitudinally displaced position (see Muros, Fig. 3 showing the teeth adjacent without overlap to the blades).

In re Claim 3, modified Muros, for the reasons above in re Claim 1, teaches wherein the number of the teeth at the stationary blade is equal to or greater than the number of the guide tabs at the skin protector, wherein a ratio of the number of the teeth of the stationary blade to the number of the guide tabs at the skin protector is an integer number (see Muros, Fig. 1, showing the same number of teeth # of #22 and with #13).  

In re Claim 6, modified Muros, for the reasons above in re Claim 1, teaches wherein the skin protector is arranged as an attachment skin protector that is releasably attachable to the cutting head (as best understood, the snap fit of Schreyer makes the skin protector releasably attached), wherein the skin protector is an integrally formed part made from resilient material (see Schreyer, Col 4, ll.10-15 teaching a frame of a resilient material for releasing the guard), and wherein the front face of the guide tabs is offset towards the rear face from the front face of the stationary blade (at least some portion of the front face of the guide tables is offset towards the rear face from the front face of the stationary blade).

In re Claim 12, modified Muros, for the reasons above in re Claim 1, teaches wherein following the lengthwise outward extension of the corresponding front face of the first and second plurality of guide tabs, the guide tabs of the first and second plurality of guide tabs extend lengthwise inward towards the appliance (see Fig. 3-4 of Muros, showing the surface between #13 and #12 extending outward and thin inward towards the device). 

 	Modified Muros does not teach the angle in the range of about 30 degrees to 60 degrees.  However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the angle in the range of about 30 to 60 degrees, or any reasonable angle, since it has been held that changing the size or range of an article is not ordinarily a matter of invention.  Appropriate size, weigh, ratios, etc. is considered routine, and is typically a matter of design choice.  See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.   Changing the angle would change the approach angle, to make it more comfortable for the user as well as changing the depth of cut. I.e., a smaller angle would produce a sharper point and a larger angle would produce a more blunted point.  A sharp point would provide a direct path to the blades, but would cause the user more pain, and a dull point would provide an indirect path to the blades but would cause less pain). 

In re Claim 15, modified Muros, for the reasons above in re Claim 1, teaches an electrically operated hair cutting appliance, the hair cutting appliance comprising a cutting head and a skin protector as claimed in claim 1 (see Muros Figs. 1-4). 

In re Claim 16, modified Muros, for the reasons above in re Claim 1, teaches wherein the guide tabs of the skin protector extend lengthwise away from the appliance following the inward extension (see Muros Fig. 3, showing the side of the device from #13 to #10 extending outward, then inward then outward again).

In re Claim 17, modified Muros, for the reasons above in re Claim 1, teaches wherein the guide tabs of the first and second plurality of guide tabs are v-shaped (under the broadest reasonable interpretation, the guide tab have a v shape to them – see e.g., Fig. 3-4 of Muros showing a generally V-shape form from the top of the device at #13). 

In re Claim 19, modified Muros, for the reasons above in re Claim 1, teaches wherein the front face of the stationary blade has and angle of declination for a first portion as the stationary blade extends outwards longitudinally (the stationary blade of Muros is at 90 degrees at the center of – see Figs. 3-4 of Muros) and changed the angle of declination following the first portion as the stationary blade continues extending outwards longitudinally (the beveled portion of the stationary blade in Muros has a changed angle as compared to the 90 degree angle at the center of the blade – see Figs. 3-4 of Muros).

In re Claim 20, Muros teaches an electrically operated grooming appliance (see e.g., Figs. 1-5), comprising: 
a cutting head comprising a blade set (see Figs. 1-4, # fixed blade #22 and moving blade #25) comprising a stationary blade (see Fig. 1-5, #22) and a cutter blade (see Figs.1-4, movable blade #25) each including at least one toothed leading edge jointly defined by respective teeth of the stationary blade and the cutter blade (see Figs. 1-5, #22/25), the teeth of the stationary blade and the cutter blade extending lengthwise in a longitudinal direction outwards from the appliance (see Figs. 1-4), 
a skin protector (see Fig. 1-4, #13) comprising a plurality of guide tabs (see Figs. 1. #13) that extend lengthwise in the longitudinal direction and are longitudinally aligned with the teeth of the stationary blade (see Figs. 1-5, #13 in view of #22);
wherein the stationary blade further comprises a front face at the teeth thereof that extends in the longitudinal direction (top surface of #22 – see Figs. 3-4), the front face of the stationary blade being arranged to face a user's skin (see Figs. 1-4, the front face of #22 faces a user’s skin), when in operation, 
wherein the cutter blade is at least partially arranged at a rear face of the stationary blade facing away from the front face of the stationary blade at the teeth of the stationary blade (the blade #25 is arranged “below” at a rear face of blade #22 and facing away from the front face of blade #22 at the teeth -see Figs. 3-4), 
wherein the cutter blade can be reciprocally moved with respect to the stationary blade to cut hair (see Pg. 1, second column, ll. 40-55 teaching a motor for oscillating and Pg. 2, first column, ll. 42-73),
wherein the guide tables extend straight lengthwise outwards in the longitudinal direction beyond the teeth of the stationary blade thereby providing a flat face that extends lengthwise outward (see annotated Fig. 4, above),
wherein the front face of the stationary blade is formed of two planes that are inclined toward the cutter blade as each plane extends toward the skin protector (see annotated Fig. 3, above),
wherein the at least one toothed leading edge of the stationary blade and the cutter blade define a first toothed leading edge (see annotated Fig. 3, above) and a second toothed leading edge that is facing away from the first leading edge (see annotate Fig. 3, above), wherein the first toothed leading edge and the second toothed leading edge are longitudinally spaced from each other (see annotated Fig. 3, above), and wherein the plurality of guide tabs comprising a first plurality of guide tabs associated with the first tooth leading edge and a second plurality of guide tabs associated with the second toothed leading edge (see Figs. 1-4, teaching guide tabs on either ‘side” of the device associated with both cutting edges), 
wherein the rear face of the stationary blade faces a downward direction (the surface opposite of the face contacting surface of blade #22 faces a downward direction, i.e. away from the surface that contacts the user’s skin), 
wherein a corresponding front face of the first and second plurality of guide tabs is sloped in the downward direction as the corresponding front face of the first and second plurality of guide tabs extends away from the stationary blade (see annotated Fig. 3, below), and 
a housing configured to receive the cutting head and the skin protector (see Figs. 1-4, teaching a housing receiving the cutting head and skin protector). 

Muros does not teach wherein the skin protector forms a perimeter all the way around the stationary blade
However, Schreyer teaches a skin protector that forms a perimeter all the way around the stationary blade (see Figs. 8 showing a guard with latch elements #48/49). 

In the same field of invention, guards for hair trimming devices, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to modify the skin protector of modified Muros form a perimeter around the stationary blade as taught by Schreyer.  Doing so is the use of a known technique to improve a similar device in the same way (see MPEP 2143, I, C).  This one-piece guard would allow the user to be able to quickly secure or release the guard to the shaver device, and would allow the user to replace the guard with a new guard in one piece, as opposed to having two guards, one for each side. 

In re Claim 21, modified Muros, for the reasons above in re Claim 20, teaches wherein the front face of the stationary blade has and angle of declination for a first portion as the stationary blade extends outwards longitudinally (the stationary blade of Muros is at 90 degrees at the center of – see Figs. 3-4 of Muros) and changed the angle of declination following the first portion as the stationary blade continues extending outwards longitudinally (the beveled portion of the stationary blade in Muros has a changed angle as compared to the 90 degree angle at the center of the blade – see Figs. 3-4 of Muros).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,107,207 to Muros in view of US 2,734,266 to Schreyer, and further in view of US 2,238,886 to Jensen. 

In re Claim 5, modified Muros, for the reasons above in re Claim 1, teaches wherein the first arrangement of guide tabs and the second arrangement of guide tabs are longitudinally offset from each other ( the examiner notes that there are multiple sets of guide tables in Figs. 1-4, of Muros, which are offset from one another), but does not teach teaches wherein the teeth of the stationary blade at the first toothed leading edge and the teeth of the stationary blade of the second toothed leading edge are laterally offset from each other.

However, Jensen teaches that it is known in the art of shavers wherein the teeth of the stationary blade at the first toothed leading edge and the teeth of the stationary blade of the second toothed leading edge are laterally offset from each other (see Jensen Fig. 1, #24/25 are offset from one another).

In the same field of invention, shavers, and the blades therefore, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to change the openings in the top blade of modified Muros to the offset orientation taught by Jensen.  Doing so is the substation of one known blade arrangement for another known blade arrangement to cut hair (see MPEP 2143, I, B).  Doing so provides a central opening (see Jensen Fig. 1, #23) that is particularly effective in picking up and directing hairs into the slots (see Jensen, Col. 2, ll. 33-41).  In order to align the guide tabs with the blades, the guide tabs on either side of the device would be offset from on another)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,107,207 to Muros in view of US 2,734,266 to Schreyer, and further in view of US 3,008,233 to Waggoner. 

In re Claim 7, modified Muros, for the reasons above in re Claim 1, does not teach a set of separate individual skin protectors is provided that are each separately releasably attachable one at a time to the cutting head and that each differ in a number and shape of corresponding guide tabs.  However, Waggoner teaches that it is old and well known to provide different skin protectors (see the embodiments of Figs. 2 and 5 of Waggoner - see also Waggoner, Col. 2, ll. 50-56).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to create a set of different sized skin protectors of modified Muros.  Doing so is the use of a known technique (providing different sized attachments) to improve a similar device (see MPEP 2143, I, C).  The different sized guards would allow the user to cut hair at different lengths. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,107,207 to Muros in view of US 2,734,266 to Schreyer, and further in view of US 2003/0204956 to Chan. 

In re Claim 8, modified Muros, for the reasons above in re Claim 1, does not teach wherein the skin protector and the cutting head comprise at least one positioning element and at least one corresponding engagement element that are configured to define a mounting position of the skin protector at the cutting head such that reversed mounting of the skin protector is prevented.

However, Chan teaches a skin protector and the cutting head (see Fig. 1) comprise at least one positioning element (see structure of base #32 between the two slits #36) and at least one corresponding engagement element (surfaces of body #10 that receives the surfaces of base #32 between slits #36) that are configured to define a mounting position of the skin protector at the cutting head such that reversed mounting of the skin protector is prevented.  In the same field of invention, hair trimmers, it would have been obvious to one of ordinary skill in the art to replace the snap fit arrangement of Schreyer for the alternative snap fit arrangement of Chan.  Doing so is a substitution of one known quick fit arrangement for another quick fit arrangement to obtain the predictable results of locking a skin protector to the body (see MPEP 2143, I A).   Further, the Chan design allows ensures the user place the device at the proper orientation. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,107,207 to Muros in view of US 2,734,266 to Schreyer, and further in view of US 6,684,509 to Best. 

In re Claim 9, modified Muros, for the reasons above in re Claim 1, does not teach wherein the blade set and a housing region of the cutting head comprise at least one positioning element and at least one corresponding engagement element that are configured to define a mounting position for the blade set at the cutting head such that reversed mounting of the blade set is prevented.  

However, Best teaches the blade set and a housing region of the cutting head comprise at least one positioning element (see Best, Fig. 2 of best showing #22 and 21 having different structural elements) and at least one corresponding engagement element (surfaces in #24 of Best the hold the blade set in place) that are configured to define a mounting position for the blade set at the cutting head such that reversed mounting of the blade set can be prevented.  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the attachment structure of modified Muros with that of Best.  Doing so is substitution one known attachment structure for another to obtain the predictable results of securing a blade.  In addition, the structure of Best allows for simple mounting and demounting for replacement purposes (see Col. 6, ll. 55-67). 

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,107,207 to Muros in view of US 2,734,266 to Schreyer, and further in view of US 3,116,550 to DePaoli. 

In re Claim 11, modified Muros, for the reasons above in re Claim 1, does not teach wherein the front face of the guide tabs is offset towards the cutter blade from the front face of the stationary blade by an offset dimension in the range of .015 to 0.5mm. 

However, De Paoli teaches that it is known to provide the front face of the guide tabs is offset towards the cutter blade from the front face of the stationary blade by an offset dimension (see De-Paoli, Fig. 1 showing #5 below and set back from the front face of the blade in Fig. 1).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to set back the guide tabs in order allow the penetration of the bristles into the blades (see DePaoli, Col. 2, ll. 4-6). This would allow the blades to cut all the hair on the user’s skin without having to have a second pass of the shaver.

Further, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the skin protector offset to any dimension including a range of about 0.0 mm to about 0.5mm, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  A larger depth would allow more bristles and a shorter length would allow less bristles.  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,107,207 to Muros in view of US 2,734,266 to Schreyer, for the reasons above in re Claim 1, and further in view of US 2,880,504 to Finn. 

In re Claim 13, modified Muros, for the reasons above in re Claim 1, teaches wherein the perimeter of the skin protector formed by a frame body (the structure of the guard in Schreyer, Fig. 8, is considered a frame body) that provides a gap all the way around the stationary blade (see e.g., Schreyer Fig. 7 showing a gap), wherein the perimeter of the skin protector surrounds a blade opening (see e.g., Schreyer, Fig. 7 and 8 in view of Claims 1-4) wherein the frame body comprises two opposite, substantially laterally and vertically extending base lugs at longitudinal ends (see Fig. 8, showing lugs #43 and two end lugs #53/50. 

Modified Muros does not teach two opposite, substantially longitudinally and vertically extending side lugs at lateral ends wherein at least one of the base lugs or of the side lugs comprises a mounting alignment feature.  

However, Fin teaches a skin protector with a loop structure with two opposite, substantially longitudinally and vertically extending side lugs at lateral ends wherein at least one of the base lugs or of the side lugs comprises a mounting alignment feature (See Finn, Fig. 2, #17/18/6; and Fig. 3, #12-14).

In the same field of art, guards for hair cutting/trimming, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to change the mounting structure of modified Muros with the structure of Finn.  Doing so is the substitution of one known guard structure for another known guard structure to provide a guard adjacent to the blade of the trimmer (see MPEP 2143, I, B).  Doing so provides a structure with for securing points as opposed to two securing points, thereby providing a more secure mounting arrangement.  Further, the structure of Finn allows the user to adjust the position of the guard, thereby eliminating the need for a second guard with a second height. 

In re Claim 14, modified Muros, for the reasons above in re Claim 13, teaches wherein the side lugs are coupled to basically U-shaped lateral bracket portions arranged adjacent to lateral ends of the blade set ( the lateral brackets of Finn are generally U shaped – see Figs. 1-3 of Finn), and wherein at least one of the base lugs and the side lugs operate as the at least on snap-on element and comprise a snap on feature (the snap on feature of Schreyer on the structure of Finn) that includes at least one engagement element for engaging a mating engagement element at a housing region of the cutting head (see Fig. 8 #48/49 of Schreyer, which engaged with #47 in Fig. 10), and wherein an opposite one of the base lugs and the side lugs does not include at least one engagement element such that the skin protector can be mounted to the housing region only in a single orientation (see Schreyer Fig. 3, ll. 72-Col. 4, ll. 10, teaching lugs #43 that register with notches 41/42 in one orientation and do not register in a second orientation).   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 19-21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments overcame the prior 35 USC 103 rejection over US 2,152,815 to Muros in view of US 2,205,905 to Muros (herein after Muros ‘905), and further in view of US 2,734,266 to Schreyer to the independent claims.  However, as detailed above US 2,107,207 to Muros in view of US 2,734,266 to Schreyer read on, at least, independent Claims 1 and 20.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724